Citation Nr: 1011811	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  03-10 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The issue of service connection for MS was remanded by the 
Board in a March 2004 decision.  The Board subsequently 
denied the Veteran's claim in an August 2006 decision.  The 
Veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  A Joint Motion for Remand was 
filed by the Veteran and the VA General Counsel, averring 
that remand was required on the basis that the Board decision 
did not have sufficient reasons and bases.  In an Order of 
April 2008, the Court vacated the Board's decision and 
remanded the matter, pursuant to the Joint Motion.  Since 
this Order, the Board has additionally procured an opinion 
from an independent medical expert.  This opinion has been 
provided to the Veteran and his representative.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.


REMAND

Private treatment records dated December 2004 indicate that 
the Veteran submitted a claim for benefits from the Social 
Security Administration.  Records from that agency should be 
obtained.  Id.;  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Relevant ongoing medical records should also be obtained. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

2.  Additionally, outpatient treatment 
records from the VAMC in Pittsburgh should 
be obtained.  All information, which is 
not duplicative of evidence already 
received, should be associated with the 
claims file.

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


